Thompson, J.,
delivered a dissenting opinion. ,
I do not understand the facts of this case as my associates do. The defendant William Graham was keeping a small corner grocery in St. Louis, and, for some reason known to himself, desired to go out of business. He accordingly entered into an arrangement with the plaintiff, then and at the time of the trial of this action a minor, whereby he sold the stock and fixtures to him for the sum of $229.54, for which he took the plaintiff’s promissory note at two years, secured by a chattel mortgage upon the fixtures and stock. The mortgage contained a list of the articles covered by it, and does not purport to cover any after-acquired property, or goods bought to replenish such of the goods as should be sold in the course of trade. Nevertheless it appears from the evidence of both parties that it was their intention that the plaintiff should carry on the business as the defendant had done, selling the goods in the course of trade, and keeping the stock replenished. To facilitate this purpose, the defendant loaned the plaintiff one hundred dollars, in money, without security, which the plaintiff, subsequently repaid. The mortgage contained *166the following clause : “ Upon taking possession of said property, or any part thereof, either in case of default or as above provided, the said William Graham or his legal representatives, may proceed to sell the same, or any part thereof, at public auction to the highest bidder for cash, at the aforesaid premises, in the city of St. Louis and state of Missouri, having ii rst given five days public notice of the time, terms and place of sale, and property to be sold, by written notice through the mail to the party executing this mortgage.”
The plaintiff carried on the business according to the understanding of the parties for about eleven months, paying rent to the defendant, who, it seems, was the owner of the premises. One day the defendant came into the store and collected the- usual monthly installment of rent, and had some altercation with the plaintiff and his father ; and, on the next day with the aid of a constable, he took possession of the store with everything in it and turned the plaintiff out. It does not appear that he took possession under any judicial process. The only ground on which the defendant took' possession was that the stock was becoming depreciated so as to imperil his security. The plaintiff thereupon immediately sued out this writ of replevin before a justice of the peace.
Such proceedings were had that, in a trial in the circuit court, the plaintiff recovered the judgment from which this appeal is prosecuted.
Much evidence was offered on both sides as to whether the stock had unreasonably depreciated in the hands of the plaintiff. The defendant’s evidence tended somewhat to show that there had been a depreciation, and the plaintiff’s evidence tended to show that the stock had considerably increased in value. Some forty dollars’ worth of stock originally covered by the mortgage consisted of dry goods and notions, and the evidence undisputably showed that this had been allowed *167to run down, the plaintiff not caring to keep up that line of goods. The court refused instructions tendered by the defendant, declaring : (1) That the plaintiff could not recover if the defendant took possession in good faith, believing that the stock had unreasonably depreciated ; or (2) if the plaintiff sold or attempted to sell the goods or any part thereof, and the defendant took possession for a breach of the mortgage ; or (3) if there had been an unreasonable depreciation in the goods covered by the mortgage, and advising the jury that it did not cover further purchases.
The court submitted the case to the jury on the following'instruction : “ The court instructs the jury as follows : If after the execution of the chattel mortgage in evidence Fleming suffered the stock of merchandise to run down and failed to replenish it, and in consequence thereof the value of the goods covered by the chattel mortgage became materially depreciated, then the defendant Graham had a right under the terms of the mortgage to take possession of the goods in question. But the mere fact that the plaintiff Fleming sold from the stock of merchandise in the usual course of trade would not authorize Graham to take possession of the goods, provided Fleming replenished the stock in the regular course of trade and kept it up substantially as full and valuable as when he gave the chattel mortgage. If, therefore, you believe from the evidence that, at the time Graham took possession of the goods the stock in trade was substantially as full and valuable as at the date of the mortgage, your verdict should be for the plaintiff. But if you believe from the evidence that at the time Graham took possession the stock had run down and had not been replenished, so that there was a material depreciation in the value of the stock in trade at that time your verdict should be for the defendant.” This instruction ■ seems to have put the real controversy fairly to the jury.
*168My difficulty in accepting the conclusion of my associates is that it ignores the fundamental purpose of the transaction, which manifestly was that the plaintiff should take possession of the store and stock of goods, and deal with the goods in trade as he did. The mortgage was only a part of the contract; the contract of sale was the other part. Both must be construed together as one transaction, which they were ; and one part of the contract cannot be so interpreted as to defeat the other. While it is true that effect must be given, where possible, to all the clauses of the contract, yet a contract cannot be so interpreted as to make nonsense, and in order to avoid this result words may be read differently from their ordinary meaning — as where the word “east” in a deed is made to read “west,” — and subordinate clauses may, if necessary, be discharged. A faithful interpretation endeavors to arrive at the real intention of the parties, and will even depart from the letter to reach this intention where it otherwise plainly appears. Qui TicBret in litter a Ticsret in cortioe. “The letter killeth.” Did this young man buy of the defendant a stock of perishable goods on a credit of two years in order to hold them as a warehouse-man, paying rent to the defendant for the warehouse in the meantime ? Was this intention manifest by the fact that he immediately began to sell the goods in the course of trade and continued to deal with them in this way for eleven months without objection from the defendant, paying him rent for the store in the meantime ? Is it shown by the testimony of the defendant that the only ground of his taking possession under the mortgage was that the goods had unreasonably depreciated ? Or was it a mere charity extended by the defendant to the plaintiff ? Or was it a sham sale, intended to effect some collateral purpose, the defendant holding the goods by a string which he could pull at pleasure \ It is submitted that none of these conclusions can be adopted in the absence *169of evidence, and that no principle of interpretation can be adopted which will turn a transaction, in itself apparently sensible, into complete contradiction and nonsense.
I think that the judgment ought to be affirmed.